DOCUMENTS UNDER SEAL
                       Case 5:20-cr-00340-EJD Document 10 Filed 02/05/21 Page 1 12
                                                             TOTAL TIME (m ins):
                                                                                 of 1
M AGISTRATE JUDGE                        DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                           P. Cromwell                               Zoom 1:41-1:53
MAGISTRATE JUDGE                         DATE                                     NEW CASE             CASE NUMBER
Virginia K. DeMarchi                     February 5, 2021                                          5:20-cr-340-EJD
                                                     APPEARANCES
DEFENDANT                                AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Ion Velcu                                          Y        P      Daniel Barton, provisionally appt       APPT.
U.S. ATTORNEY                            INTERPRETER                            FIN. AFFT                COUNSEL APPT'D
Maia Perez                               Romanian - Val Monafu                  SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Pepper Friesen                         APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT            BOND HEARING             IA REV PROB. or            OTHER
                                                                                  or S/R
       DETENTION HRG              ID / REMOV HRG         CHANGE PLEA             PROB. REVOC.                ATTY APPT
                                                                                                             HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                 NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES              IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON             READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT               SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY        SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND           $                                                    SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL               DETAINED          RELEASED      DETENTION HEARING               REMANDED
      FOR              SERVICES                                               AND FORMAL FINDINGS             TO CUSTODY
      DETENTION        REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                          PLEA
   CONSENT                     NOT GUILTY                GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                   STATUS RE:
February 10 2021                  HEARING                 HEARING                CONSENT                   TRIAL SET

AT:                               SUBMIT FINAN.           PRELIMINARY            CHANGE OF                 STATUS
                                  AFFIDAVIT               HEARING                PLEA
1:00 pm                                                   _____________
BEFORE HON.                       DETENTION               ARRAIGNMENT            MOTIONS                   JUDGMENT &
                                  HEARING                                                                  SENTENCING
Virginia K.DeMarchi
       TIME W AIVED               TIME EXCLUDABLE         IDENTITY /             PRETRIAL                  PROB/SUP REV.
                                  UNDER 18 § USC          REMOVAL                CONFERENCE                HEARING
                                  3161                    HEARING
                                               ADDITIONAL PROCEEDINGS
All appearances by Zoom. Defendant consents to proceed by Zoom.


                                                                                       DOCUMENT NUMBER:
